EXHIBIT 32.1 CERTIFICATION OF THE CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of CepTor Corporation, (the ``Company'') on Form 10-QSB for quarterly period ended September 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the ``Report''), I, Howard Becker, Board Member and Chief Executive Officer of the Company, certify, pursuant to 18 U.S. C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: (1) The Report fully complies with the requirements of Section 13 (a) of 15 (d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 14, 2007 /s/ Howard Becker Howard Becker Chief Executive Officer and Director (Principal Executive Officer and Principal Financial Officer)
